Citation Nr: 0934339	
Decision Date: 09/14/09    Archive Date: 09/23/09

DOCKET NO.  96-11 528	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an increased disability rating for a service-
connected lumbar spine disability, currently rated 40 percent 
disabling.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

David T. Cherry, Counsel


INTRODUCTION

The Veteran served on active duty from May 1983 to August 
1991. 

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from an August 1995 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in Waco, 
Texas (the RO).

Procedural history

In a June 1992 rating decision, service connection was 
granted for lumbosacral strain effective September 1, 1991; a 
10 percent disability rating was assigned.

On February 21, 1995, the RO received the Veteran's claim for 
an increased rating.  In the August 1995 rating decision, a 
20 percent disability rating was assigned effective February 
21, 1995.  The Veteran perfected an appeal as to the 
assignment of the 20 percent disability rating.

In May 2003 and November 2004, the Board remanded this claim 
for further development.  In March 2008, the Board again 
remanded the claim for further development.  

In a March 2009 rating decision, the VA Appeals Management 
Center (AMC) assigned a 40 percent disability rating for 
chronic lumbosacral strain effective September 13, 2008.  The 
AMC issued a Supplemental Statement of the Case (SSOC) 
implementing that decision.  The Veteran continued to express 
disagreement with the assigned rating.  See AB v. Brown, 6 
Vet. App. 35, 38 (1993) [when a veteran is not granted the 
maximum benefit allowable under the VA Schedule for Rating 
Disabilities, the pending appeal as to that issue is not 
abrogated].  The claims folder has been returned to the 
Board.



Hearings

In February 2002, the Veteran and his spouse testified a 
videoconference hearing held before a Veterans Law Judge who 
is no longer employed at the Board.  
A transcript of that hearing has been associated with the 
Veteran's claims file.

In January 2007, the Board afforded the Veteran another 
hearing opportunity.  In February 2007, the Veteran indicated 
that he wanted a Travel Board hearing.  In March 2007, the 
Board remanded the Veteran's claim to schedule him for a 
Travel Board hearing.  In January 2008, the Veteran testified 
at a hearing held at the RO before the undersigned Veterans 
Law Judge, a transcript of which has been associated with the 
Veteran's claims file.


FINDINGS OF FACT

1.  The Veteran's service-connected lumbar spine disability 
is manifested by complaints of pain and limitation of motion.  

2.  The evidence in this case does not show a marked 
interference with employment or frequent periods of 
hospitalization due to the Veteran's service-connected lumbar 
spine disability, so as to render impractical the application 
of the regular schedular standards.


CONCLUSIONS OF LAW

1.  The criteria for an increased rating for the service-
connected lumbar spine disability have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic 
Code 5242 (2008); 38 C.F.R. § 4.71a, Diagnostic Code 5292 
(2002).

2.  The criteria for referral for the service-connected 
lumbar spine disability on an extra-schedular basis are not 
met.  38 C.F.R. § 3.321(b)(1) (2008).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks an increased rating for his service-
connected lumbar spine disability.

In the interest of clarity, the Board will initially discuss 
certain preliminary matters.  The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

Stegall concerns

In May 2003, the Board remanded the claim to ensure that any 
notification and development actions required by the Veterans 
Claims Assistance Act of 2000 (VCAA) were completed, and for 
the RO to review recent VA examination reports.
In August 2003, the RO sent the Veteran a VCAA letter, which 
will be described in greater detail below.  In 2004, the RO 
issued a SSOC in which the recent VA examination reports were 
reviewed.

In November 2004, the Board remanded the claim to ensure that 
all VCAA notice requirements had been satisfied, to obtain 
any additional treatment records from March 2003 to the 
present, and to obtain another VA examination.  In January 
2005, additional VA treatment records were obtained.  In 
January 2005, the AMC sent the Veteran a VCAA letter, which 
will be described in greater detail below.  
In July 2005, the Veteran underwent another VA examination.

In March 2007, the Board remanded the Veteran's claim to 
schedule him for a Travel Board hearing.  In January 2008, 
the Veteran testified at a hearing held at the RO before the 
undersigned Veterans Law Judge.

In March 2008, the Board remanded the claim to provide notice 
pursuant to Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), 
to obtain additional VA treatment records, and to schedule 
the Veteran for another VA examination.  The Board also noted 
that in its November 2004 remand it directed the RO to 
arrange for a VA examination with very extensive instructions 
for the examiner.  The Board determined that the examination 
instructions should be limited to those in the relevant 
action paragraph of the March 2008 remand:

3.  VBA must arrange for the veteran to 
undergo a physical examination to 
determine the nature of his service-
connected lumbar spine disability.  The 
examiner should determine whether the 
veteran's arthritis of the lumbar spine 
and degenerative disc disease of the 
lower extremities with radiculopathy of 
the left lower extremity are a part of 
his service-connected lumbar spine 
disability, originally diagnosed as 
lumbosacral strain.  The report of the 
physical examination should be associated 
with the veteran's VA claims folder.

See March 2008 Board remand, pages 4-5.

In May 2008, the AMC provided notice pursuant to Vazquez-
Flores, which will be described in greater detail below.  In 
September 2008, December 2008, and February 2009, the AMC 
obtained additional VA treatment records.  

In September 2008, the Veteran underwent a VA examination.  
The VA examiner opined that it was at least likely as not 
that the lumbar degenerative disc disease with lower 
extremity radiculopathy was part of the Veteran's service-
connected lumbar spine disability.  

The September 2008 examiner did not address whether the 
arthritis of the lumbar spine was part of the Veteran's 
service-connected disability.  The examination report thus 
did not comply with the Board's remand instructions.  
However, as will be explained below, the Board will treat all 
symptomatology in the lumbar spine as being attributable to 
the Veteran's service-connected lumbar spine disability.  
The deficiency in the examination report is therefore 
harmless to the Veteran.

Therefore, the agency of original jurisdiction complied with 
the directives of the Board remands, to the extent necessary.  
See Stegall v. West, 11 Vet. App. 268, 271 (1998) [where the 
remand orders of the Board are not complied with, the Board 
errs as a matter of law when it fails to ensure compliance].

The VCAA

The VCAA includes an enhanced duty on the part of VA to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The VCAA 
also redefines the obligations of VA with respect to its 
statutory duty to assist claimants in the development of 
their claims.  

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of this issue has proceeded in 
accordance with the provisions of the law and regulations.

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

It is the Board's responsibility to evaluate the entire 
record.  See 38 U.S.C.A. 
§ 7104(a) (West 2002).  When there is an approximate balance 
of evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 
(2008).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Notice

(i.)  Quartuccio

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

Crucially, the AMC informed the Veteran of VA's duty to 
assist him in the development of his claim in letters sent in 
August 2003, January 2005, September 2006, and May 2008, 
which were specifically intended to address the requirements 
of the VCAA.

The various VCAA letters informed the Veteran of the evidence 
necessary to establish entitlement to an increased rating.  
As for the evidence to be provided by the Veteran, in various 
VCAA letters the RO and the AMC asked the Veteran to identify 
and send relevant medical evidence.  The RO and the AMC 
provided the Veteran with VA Form(s) 21-4142, Authorization 
and Consent to Release Information to the Department of 
Veterans Affairs (VA), for each private or other non-VA 
doctor and medical care facility that treated him for his 
claimed disability.

Moreover, in the various VCAA letters, the Veteran was 
informed that VA would provide a medical examination or 
obtain a medical opinion if it is necessary to make a 
decision on his claim.  [Several VA examinations were 
conducted in the period between January 1996 and September 
2008.]

In the various VCAA letters, the Veteran was advised that VA 
was responsible for getting relevant records from any Federal 
agency, to include records from the military, VA medical 
centers (including private facilities where VA authorized 
treatment), and the Social Security Administration.  The 
Veteran was also informed that VA make reasonable efforts on 
his behalf to get relevant records not held by a Federal 
agency, including records from state and local governments, 
private doctors and hospitals, and current or former 
employers.  

In various VCAA letters, the AMC informed the Veteran that he 
should submit any evidence in his possession relevant to his 
claim, as follows:  "If there is any other evidence or 
information that you think will support your claim, please 
let us know.  If you have any evidence in your possession 
that pertains to your claim, please send it to us."  See, 
e.g., the May 9, 2008 VCAA letter, page 2.  The VCAA letters 
thus complied with the "give us everything you've got" 
requirement formerly contained in 38 C.F.R. § 3.159(b)(1) 
because the letters informed the Veteran that he could submit 
or identify evidence other than what was specifically 
requested by VA.  

[The Board notes that 38 C.F.R. § 3.159 was revised, 
effective May 30, 2008.  See 73 Fed. Reg. 23,353, 23,353-56 
(Apr. 30, 2008) [codified at 38 C.F.R. § 3.159 (2008)].  The 
amendments apply to applications for benefits pending before 
VA on, or filed after, May 30, 2008.  The amendments, among 
other things, removed the notice provision requiring VA to 
request the veteran to provide any evidence in the veteran's 
possession that pertains to the claim.]

In short, the record indicates that the Veteran received 
appropriate notice under 
38 U.S.C.A. § 5103 and Quartuccio.



(ii.)  Dingess/Hartman

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
Court observed that a claim of entitlement to service 
connection consists of five elements:  (1) veteran status; 
(2) existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date.  Because a service 
connection claim is comprised of five elements, the Court 
further held that the notice requirements of section 5103(a) 
apply generally to all five elements of that claim.  
Therefore, upon receipt of an application for a service 
connection claim, section 5103(a) and section 3.159(b) 
require VA to review the information and the evidence 
presented with the claim and to provide the claimant with 
notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

Elements (1), (2), and (3) are not at issue.  The Veteran has 
received proper VCAA notice as to his obligations, and those 
of VA, with respect to current level of disability, element 
(4), and as to effective date, element (5), in the September 
2006 VCAA letter, pages 1-2, and the May 2008 VCAA letter, 
pages 5-6.

(iii.) Vazquez-Flores

Subsequent to Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), the Court in Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008) held that a notice letter must inform the veteran: (1) 
that, to substantiate a claim, the veteran must provide, or 
ask VA to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity and the effect that 
worsening has on the claimant's employment and daily life; 
(2) if the veteran is rated under a Diagnostic Code that 
contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the notice letter must provide 
at least general notice of that requirement; (3) that if an 
increase in disability is found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from 0% to as much as 100% (depending on the 
disability involved), based on the nature of the symptoms of 
the condition for which disability compensation is being 
sought, their severity and duration, and their impact upon 
employment and daily life; and (4) of examples of the types 
of medical and lay evidence that the claimant may submit (or 
ask VA to obtain) that are relevant to establishing 
entitlement to increased compensation - e.g., competent lay 
statements describing symptoms, medical and hospitalization 
records, medical statements, employer statements, job 
application rejections, and any other evidence showing an 
increase in the disability or exceptional circumstances 
relating to the disability.  

The Veteran received specific notice of Vazquez-Flores in a 
letter from the AMC dated May 9, 2008.  Accordingly, the 
Veteran received proper notice pursuant to the Court's 
Vazquez-Flores decision.  The Board adds that the Court's 
decision in Vazquez-Flores was recently vacated by the United 
States Court of Appeals for the Federal Circuit.  See 
Vazquez-Flores v. Shinseki, 2009 WL 2835434 (Fed. Cir.).

(iv.)  Pelegrini

The Board is of course aware of the Court's decision in 
Pelegrini v. Principi, 17 Vet. App. 412 (2004), which appears 
to stand for the proposition that VCAA notice must be sent 
prior to adjudication of an issue by the RO. In this case, 
the claim was adjudicated in August 1995, prior to the VCAA 
letters.  Since the VCAA was not enacted until November 2000, 
furnishing the Veteran with VCAA notice prior to the initial 
adjudication of the claim in August 1995 was clearly both a 
legal and a practical impossibility.  Indeed, VA's General 
Counsel has held that the failure to do so under such 
circumstances does not constitute error.  See VAOGCPREC 7-
2004.

Crucially, the Veteran's claim was readjudicated following 
the issuance of VCAA letters, and after that the Veteran was 
allowed the opportunity to present evidence and argument in 
response.  Specifically, the claim was readjudicated in 
several SSOC, most recently in April 2009.  Therefore, the 
essential fairness of the adjudication was not affected.  The 
Veteran and his representative have pointed to no prejudice 
or due process concerns arising out of the timing of the VCAA 
notice.  

The Board accordingly finds that there is no prejudice to the 
Veteran in the timing of the VCAA notice as to this claim.

(v.)  General comment

Because there is no indication that there exists any evidence 
which could be obtained which would have an effect on the 
outcome of this case, no further VCAA notice is necessary.  
See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) [VCAA 
notice not required where there is no reasonable possibility 
that additional development will aid the veteran].

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.               See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2008).

The Board finds that reasonable efforts have been made to 
assist the Veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.
The evidence of record includes VA treatment records, and 
reports of VA examinations, which will be described below.  
The Board finds that all relevant evidence necessary for an 
equitable resolution of this issue has been identified and 
obtained.

Additionally, as the Board will discuss in detail in its 
analysis below, the Veteran was provided with numerous VA 
examinations from January 1996 and September 2008.  The 
reports of these examinations reflect that the examiners 
reviewed the Veteran's past medical history, recorded his 
current complaints, conducted an appropriate physical 
examination and rendered appropriate diagnoses and opinions 
consistent with the remainder of the evidence of record.  The 
Board therefore concludes that the examinations are adequate 
for rating purposes.  See 38 C.F.R. § 4.2 (2008); see also 
Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

In a July 2009 appellant's post-remand brief, the 
representative argued that the September 2008 examination was 
inadequate because the examiner did not use a goniometer to 
measure range of motion and because the examiner did not 
address "mitigating factors of pain, weakness, fatigue, 
painful motion, or functional impairment."  See July 2009 
appellant's post-remand brief, page 2.  For reasons expressed 
immediately below, the Board disagrees.  

Complete range of motion testing was in fact provided in the 
report of the September 2008 VA examination, a fact which the 
representative evidently does not dispute.  Nor does the 
representative specifically dispute the accuracy of the 
examiner's findings.  Crucially, there is no indication that 
a goniometer was not used.  

It appears that the representative would have the Board 
remand this case merely because the examiner did not 
specifically state that a goniometer was used.  
The Board will not do so under any circumstances, much less 
in a case which is close to a decade and a half old and which 
has been remanded four times previously.  

The Board also notes that the examiner reported that the 
Veteran's range of motion was without pain and that there was 
a lack of effort by the Veteran during range of motion 
testing.  The examiner indicated that because of this lack of 
effort on the part of the Veteran, estimation of limitation 
of motion during a flare-up was not possible.  Therefore, the 
examiner addressed whether there were "mitigating factors" 
such as pain.  

The Board also notes that the same VA examiner in a report of 
a June 2007 VA examination noted that there was no evidence 
of loss of motion during repetitive use due to pain, fatigue, 
weakness, or lack of endurance.  The examiner estimated that 
the Veteran would not have any additional limitation of 
motion of his lower back during flare-ups.  

Thus, no further development with regard to a VA examination 
is necessary.  
A remand under such circumstances would be a useless 
expenditure of scare VA medical and adjudicative resources, 
and would perpetuate "the hamster-wheel reputation of 
veterans law".  See Coburn v. Nicholson, 19 Vet. App. 427, 
434 (2006) (Lance, J., dissenting). 

The Veteran has been accorded ample opportunity to present 
evidence and argument in support of his claim.  See 38 C.F.R. 
§ 3.103 (2008).  He has retained the services of a 
representative, who has presented written argument on his 
behalf.  He has testified at two Board hearings.

Accordingly, the Board will proceed to a decision on the 
merits as to the issue on appeal.

Relevant law and regulations

Increased disability ratings - in general

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, 38 C.F.R. Part 4 
(2008).  The percentage ratings contained in the Schedule 
represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and the residual conditions in civil occupations. 38 
U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2008).  Separate 
diagnostic codes identify the various disabilities.


Specific rating criteria

During the pendency of this appeal, VA issued revised 
regulations amending the portion of the rating schedule 
dealing with disorders of the spine.  Effective September 23, 
2002, VA revised the criteria for diagnosing and evaluating 
intervertebral disc syndrome, Diagnostic Code 5293.  See 67 
Fed. Reg. 54,345 (Aug. 22, 2002).  Effective September 26, 
2003, VA revised the criteria for evaluating general diseases 
and injuries of the spine.  See 68 Fed. Reg. 51,454 (Aug. 27, 
2003).

Where a law or regulation changes after the claim has been 
filed, but before the administrative or judicial process has 
been concluded, the version most favorable to the veteran 
applies unless Congress provided otherwise or permitted the 
Secretary of VA to do otherwise and the Secretary did so.  
See VAOGCPREC 7-2003.

In the August 2005 rating decision, the RO rated the 
Veteran's lumbar spine disability as 20 percent disabling 
under former Diagnostic Code 5295 [lumbosacral strain].  In 
an October 2006 rating decision, the AMC rated the Veteran's 
lumbar spine disability under current Diagnostic Code 5237 
[lumbosacral or cervical strain].  In the March 2009 rating 
decision, the AMC rated the Veteran's lumbar spine disability 
as 40 percent disabling under current Diagnostic Code 5237.   

The Board notes that the Veteran was provided with the 
amended regulations in various SSOCs, starting with the one 
in January 2004.  Accordingly, there is no prejudice to the 
Veteran in deciding this appeal based on those regulations.  
See Bernard v. Brown, 4 Vet. App. 384 (1993) [when the Board 
addresses in its decision a question that has not been 
addressed by the RO, it must consider whether the veteran has 
been given adequate notice to respond and, if not, whether he 
has been prejudiced thereby].

The Board will therefore evaluate the Veteran's service-
connected lumbar spine disability under both the former and 
the current schedular criteria, keeping in mind that the 
revised criteria may not be applied to any time period before 
the effective date of the change.  See 38 U.S.C.A. § 5110(g) 
(West 2002); 38 C.F.R. § 3.114 (2008); VAOPGCPREC. 3-2000; 
Green v. Brown, 10 Vet. App. 111, 117 (1997).

(i.) The former schedular criteria

Under former Diagnostic Code 5292, severe limitation of 
motion of the lumbar spine warranted a 40 percent rating, 
moderate limitation of motion of the lumbar spine warranted a 
20 percent rating, and slight limitation of motion of the 
lumbar spine warranted a 10 percent rating.  See 38 C.F.R. § 
4.71a, Diagnostic Code 5292 (prior to September 26, 2003).

The Board observes that the words "slight", "moderate" and 
"severe" are not defined in the VA Schedule for Rating 
Disabilities.  Rather than applying a mechanical formula, the 
Board must evaluate all of the evidence to the end that its 
decisions are "equitable and just."  38 C.F.R. § 4.6 (2005).  
The Board observes that, in general, "slight" is defined as 
"small in amount or extent; not great or intense."  See 
Webster's New World Dictionary, Third College Edition (1988), 
1262.  "Moderate" is generally defined as "of average or 
medium quality, amount, scope, range, etc."  Id. at 871.  
"Severe" is generally defined as "of a great degree: 
serious."  Webster's Ninth New Collegiate Dictionary 1078 
(1990).

Diagnostic Code 5293, effective prior to September 23, 2002, 
provided a 60 percent rating for pronounced intervertebral 
disc syndrome, with persistent symptoms compatible with 
sciatic neuropathy with characteristic pain and demonstrable 
muscle spasm, absent ankle jerk, or other neurological 
findings appropriate to the site of the diseased disc, and 
little intermittent relief.  A 40 percent rating was provided 
for severe symptomatology manifested by recurring attacks 
with little intermittent relief.   A 20 percent rating was 
warranted for moderate symptomatology manifested by recurring 
attacks.  See 38 C.F.R. § 4.71a, Diagnostic Code 5293 (prior 
to September 23, 2002).

Under former Diagnostic Code 5295 [lumbosacral strain], a 40 
percent disability rating is warranted with listing of whole 
spine to opposite side, positive Goldthwaite's sign, marked 
limitation of forward bending in standing position, loss of 
lateral motion with osteoarthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.  A 20 percent evaluation 
is assigned with muscle spasm on forward bending, loss of 
lateral spine motion, unilateral, in standing position.  38 
C.F.R. § 4.71a, Diagnostic Code 5295 (2002).

(ii.) The current schedular criteria

Effective September 26, 2003, a general rating formula for 
diseases and injuries of the spine will provide that with or 
without symptoms such as pain, stiffness, or aching in the 
area of the spine affected by residuals of injury or disease 
the following ratings will apply.  

A 100 percent rating is warranted for unfavorable ankylosis 
of the entire spine.

A 50 percent rating is warranted for unfavorable ankylosis of 
the entire thoracolumbar spine.

A 40 percent rating is warranted when forward flexion of the 
thoracolumbar spine is 30 degrees or less; or, favorable 
ankylosis of the entire thoracolumbar spine;

A 20 percent rating is warranted for forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees; or, forward flexion of the cervical spine 
greater than 15 degrees but not greater than 30 degrees; or, 
the combined range of motion of the thoracolumbar spine not 
greater than 120 degrees; or, the combined range of motion of 
the cervical spine not greater than 170 degrees; or, muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.

A 10 percent rating is warranted for forward flexion of the 
thoracolumbar spine greater than 60 degrees but not greater 
than 85 degrees; or, forward flexion of the cervical spine 
greater than 30 degrees but not greater than 40 degrees; or, 
combined range of motion of the thoracolumbar spine greater 
than 120 degrees but not greater than 235 degrees; or, 
combined range of motion of the cervical spine greater than 
170 degrees but not greater than 335 degrees; or, muscle 
spasm, guarding, or localized tenderness not resulting in 
abnormal gait or abnormal spinal contour; or, vertebral body 
fracture with loss of 50 percent or more of the height.

Note (1): Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code.  [This has in fact been done in this case.]

Note (2): (See also Plate V.) For VA compensation purposes, 
normal forward flexion of the cervical spine is zero to 45 
degrees, extension is zero to 45 degrees, left and right 
lateral flexion are zero to 45 degrees, and left and right 
lateral rotation are zero to 80 degrees.  Normal forward 
flexion of the thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, left and right lateral 
flexion are zero to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees.  The combined range of 
motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The normal combined range of motion of the 
cervical spine is 340 degrees and of the thoracolumbar spine 
is 240 degrees.  The normal ranges of motion for each 
component of spinal motion provided in this note are the 
maximum that can be used for calculation of the combined 
range of motion.

38 C.F.R. § 4.71a, Diagnostic Codes 5235-5242 (effective from 
September 26, 2003).

The current schedule for evaluating intervertebral disc 
syndrome provides the following criteria:

Evaluate intervertebral disc syndrome (preoperatively or 
postoperatively) either under the General Rating Formula for 
Diseases and Injuries of the Spine or under the Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, whichever method results in the higher evaluation 
when all disabilities are combined under § 4.25.


Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes

60 % With incapacitating episodes having a total duration of 
at least 6 weeks during the past 12 months;

40 % With incapacitating episodes having a total duration of 
at least 4 weeks but less than 6 weeks during the past 12 
months;

20% With incapacitating episodes having a total duration of 
at least 2 weeks but less than 4 weeks during the past 12 
months.

Note (1): For purposes of evaluations under Diagnostic Code 
5243, an incapacitating episode is a period of acute signs 
and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by 
a physician.

See 38 C.F.R. § 4.71a, Diagnostic Code 5243 (2008).

Analysis

Mittleider concerns

The record on appeal demonstrates that, in addition to 
lumbosacral strain, the Veteran has been diagnosed with 
arthritis of the lumbar spine and lumbar degenerative disc 
disease with radiculopathy.  The October 2008 VA examiner 
noted that the degenerative disc disease with radiculopathy 
was part of the service-connected disability.  No medical 
professional has indicated that the lumbar arthritis is part 
of the service-connected disability.  However, the Board is 
precluded from differentiating between symptomatology 
attributed to a non-service-connected disability and that 
which is attributed to a service-connected disability in the 
absence of medical evidence which does so.  See Mittleider v. 
West, 11 Vet. App. 181, 182 (1998), citing Mitchem v. Brown, 
9 Vet. App. 136, 140 (1996).  
Accordingly, the Board will treat all symptomatology of the 
lumbar spine as being attributable to the Veteran's service-
connected lumbar spine disability.

Assignment of diagnostic code

The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  
One diagnostic code may be more appropriate than another 
based on such factors as an individual's relevant medical 
history, the diagnosis and demonstrated symptomatology.  Any 
change in a diagnostic code by a VA adjudicator must be 
specifically explained.  See Pernorio v. Derwinski, 2 Vet. 
App. 625, 629 (1992).

The Board will address the former and the current schedular 
criteria in turn.  

(i.)  The former schedular criteria

The RO has rated the Veteran's lumbar spine disability under 
former Diagnostic Code 5295 [lumbosacral strain].  The 
reports of the June 2007 and September 2008 VA examinations 
do not show a diagnosis of lumbosacral strain.  Therefore, 
consideration under former Diagnostic Code 5295 is not 
warranted.

The current diagnosis is degenerative disc disease.  Under 
Diagnostic Code 5003, degenerative arthritis is rated based 
on limitation of motion of the part affected.
Therefore, the Veteran's disability may be rated under former 
Diagnostic Code 5292 [limitation of motion of lumbar spine].

The Board has also considered former Diagnostic Code 5293 
[intervertebral disc syndrome].  However, although there is 
radiculopathy involving the left lower extremity [manifested 
by a decreased sensation on the left buttock down to the left 
posterior thigh and the left posterior distal lower 
extremity] there is no evidence that the degenerative disc 
disease is manifested by characteristic pain and demonstrable 
muscle spasm, absent ankle jerk, or other neurological 
findings appropriate to the site of the diseased disc, with 
little intermittent relief.  
 
In light of the medical and other evidence showing that 
limitation of motion of the lumbar spine is the predominant 
symptom, the Board finds that the Veteran's lumbar spine 
disability is most appropriately rated based upon limitation 
of motion under former Diagnostic Code 5292.  

(ii.)  The current schedular criteria

The RO rated the Veteran's service-connected lumbar spine 
disability under the current general rating schedule for 
disorders of the spine.  The Board agrees.  

With respect to rating the disability as intervertebral disc 
syndrome under current Diagnostic Code 5243, there have been 
described no incapacitating episodes requiring bed rest 
prescribed by a physician and treatment by a physician.  
Moreover, at the June 2007 VA examination, the Veteran denied 
any lost work days from incapacitation in the last 12 months.  
Therefore, consideration under the current Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating Episodes 
is not warranted.  

Schedular rating

(i)  The former schedular criteria

The Veteran is receiving the maximum rating, 40 percent, for 
his lumbar spine disability under the old Diagnostic Code 
5292.  [The Board adds that even if the Veteran's disability 
was continued to be rated under former Diagnostic Code 5295, 
that diagnostic code also has a maximum rating of 40 
percent.]

(ii.)  The current schedular criteria

Under the current schedular criteria, to warrant a rating in 
excess of 40 percent, unfavorable ankylosis of the 
thoracolumbar spine must be present.  Ankylosis is the 
immobility and consolidation of a joint due to disease, 
injury or surgical procedure.  See Lewis v. Derwinski, 3 Vet. 
App. 259 (1992) [citing Saunders Encyclopedia and Dictionary 
of Medicine, Nursing, and Allied Health at 68 (4th ed. 
1987)].  



There is no evidence of ankylosis in the medical records.  
The report of the September 2008 VA examination shows the 
following range of motion:



Forward 
Flexion
30
Extension
0
Lateral 
Flexion
Bilaterally
10
Rotation 
Bilaterally
10

Therefore, a rating in excess of 40 percent for the lumbar 
spine disability under the current schedular criteria is not 
warranted.

DeLuca consideration

The Court has held that evaluation of a service-connected 
disability involving a joint rated on limitation of motion 
requires adequate consideration of functional loss due to 
pain under 38 C.F.R. § 4.40 (2007) and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45 (2007).  See, in general, 
DeLuca v. Brown, 8 Vet. App. 202 (1995).

The currently assigned 40 percent is the maximum rating for 
limitation of motion of the lumbar spine under either the old 
Diagnostic Code 5292 or the current general schedule for 
rating spinal disabilities (absent ankylosis).  DeLuca 
considerations are therefore inapplicable.  See Johnston v. 
Brown, 10 Vet. App. 80, 85 (1997) [if a claimant is already 
receiving the maximum disability rating available based on 
symptomatology that includes limitation of motion, it is not 
necessary to consider whether 38 C.F.R. § 4.40 and 4.45 are 
applicable].



Esteban consideration

Under VA regulations, separate disabilities arising from a 
single disease entity are to be rated separately.  See 38 
C.F.R. § 4.25 (2008); see also Esteban v. Brown, 6 Vet. App. 
259, 261(1994). However, the evaluation of the same 
disability under various diagnoses is to be avoided.  See 38 
C.F.R. § 4.14 (2007); see also Fanning v. Brown, 4 Vet. App. 
225 (1993).

The medical evidence makes it clear that the Veteran's lumbar 
spine disability constitutes a single disease entity and that 
the primary functional impairment is limitation of motion.  
While there is radiculopathy involving the left lower 
extremity, the medical evidence does not show a separately 
identifiable neurological disability of the left lower 
extremity - such as foot drop - or, for that matter, of the 
right lower extremity.  Therefore, the radiculopathy will not 
be separately rated.  Cf. Bierman v. Brown, 6 Vet. App. 125 
(1994) [holding that under former Diagnostic Code 5293 a 
separate rating for a neurological disability may be 
appropriate when its manifestations are distinct from the 
musculoskeletal disorder].

Hart consideration

In Hart v. Mansfield, 21 Vet. App. 505 (2007), the Court held 
that staged ratings are appropriate for an increased rating 
claim when the factual findings show distinct time periods 
where the service-connected disability exhibited symptoms 
that would warrant different ratings.  In reaching its 
conclusion, the Court observed that when a claim for an 
increased rating is granted, the effective date assigned may 
be up to one year prior to the date that the application for 
increase was received if it is factually ascertainable that 
an increase in disability had occurred within that time 
frame.  See 38 U.S.C.A. § 5110 (West 2002).  Accordingly, the 
relevant focus for adjudicating an increased rating claim is 
on the evidence concerning the state of the disability from 
the time period one year before the claim was filed until VA 
makes a final decision on the claim.

As noted in the Introduction above, the Veteran's most recent 
claim for increased disability rating for his lumbar spine 
disability was filed on February 21, 1995.  
In this case, therefore, the relevant time period is from 
February 21, 1994 to the present. 

Staged ratings have in fact been assigned by the RO.  Prior 
to February 21, 1995, the lumbar spine was rated 10 percent 
disabling.  A 20 percent disability rating was assigned 
effective February 21, 1995.  In a March 2009 rating 
decision, the AMC assigned a 40 percent disability rating for 
the lumbar spine disability effective September 13, 2008, the 
date of a VA examination.  

Based on the medical evidence of record, it is factually 
ascertainable that the Veteran's lumbar spine disability 
underwent an increase in severity based on limitation of 
motion as of February 21, 1995.  Further, it is factually 
ascertainable that the Veteran's lumbar spine disability 
underwent an additional increase in severity based on 
limitation of motion as of the date of the September 13, 2008 
VA examination.  

(i.)  The former schedular criteria

Treatment records during the period from February 21, 1994 to 
February 20, 1995 show no treatment for the lumbar spine 
disability.  A report of a March 1992 VA examination shows 
findings of normal range of motion of extension, right and 
left rotation, and right and left lateral flexion, and 
somewhat limited motion (but almost normal) of forward 
flexion.  There is no other pertinent medical evidence for 
this period of time.  The Board concludes that the limitation 
of motion prior to February 21, 1995 is most aptly described 
as slight.  For these reasons, the Board finds that a rating 
in excess of 10 percent under former Diagnostic Code 5292 
prior to February 21, 1995 is not warranted.

From February 21, 1995 to September 13, 2008, VA examination 
reports show limited motion which cannot be described as 
approximating severe limitation of motion.  There are 
findings of limited motion, but still more than half of the 
normal range in all planes on several of the examinations.  
Because limitation of lumbar spine motion was more than half 
of normal, the Board concludes that the limitation of the 
Veteran's lumbar spine motion was most aptly described as 
moderate during this period.  For these reasons, the Board 
finds that a rating in excess of 20 percent from February 21, 
1995 to September 13, 2008 under former Diagnostic Code 5292 
is not warranted.

The September 2008 VA examination, reported above, showed 
limitation of motion consistent with the assignment of a 40 
percent rating.  

The Board therefore agrees with the disability ratings 
assigned by the RO.

(ii.)  The current schedular criteria

The current schedular criteria may not be applied 
retroactively.  See VAOPGCPREC 3-2000.

Under the current schedular criteria, to warrant a rating in 
excess of 20 percent, there must be forward flexion of the 
thoracolumbar spine 30 degrees or less, or favorable 
ankylosis of the entire thoracolumbar spine.

There is no evidence of ankylosis in the medical records, so 
the Board will look at forward flexion.  VA examinations from 
March 2003 to June 2007 show that the Veteran has forward 
flexion to at least 50 degrees.  Since a 30 percent rating 
calls for forward flexion to be 30 degrees or less, the 
identified limitation of forward flexion does not warrant a 
40 percent rating under the current schedular criteria at any 
time during the period under consideration.

In short, for reasons stated above the Board finds that a 
disability rating in excess of 20 percent prior to September 
13, 2008 is not warranted under the current schedular 
criteria.



(iii.)  DeLuca consideration

As has been discussed above, as of September 13, 2008 the 
Veteran is receiving the maximum schedular rating for 
limitation of motion of the lumbar spine and DeLuca does not 
apply.  As for the period prior to September 13, 2008, the 
Board finds that an increased rating prior to September 13, 
2008 based on additional functional impairment due to pain is 
not warranted in this case.  

The report of the September 2008 VA examination shows that 
the Veteran's range of motion was without pain and that there 
was a lack of effort by the Veteran during range of motion 
testing.  The report of the June 2007 VA examination reveals 
that there was no evidence of loss of motion during 
repetitive use due to pain, fatigue, weakness, or lack of 
endurance.  The June 2007 examiner (who also conducted the 
September 2008 VA examination) estimated that the Veteran 
would not have any additional limitation of motion of his 
lower back during flare-ups.  

The report of the July 2005 VA examination reflects that 
repetitive motion caused an increase in pain without evidence 
of weakness or fatigue.  The report of the April 2003 VA 
examination shows that there was apparent weakness of 
recovery from maximum spine flexion from 85 degrees to 60 
degrees accompanied by apparent pain, but that there was no 
evidence of excess fatigability, incoordination, swelling, 
deformity, or atrophy caused by the lumbosacral strain.  

The report of the January 1996 VA examination reveals that 
there was minimal pain on motion.  The report of the March 
1992 general medical examination showed no pain during the 
physical examination.

In short, the medical evidence does not demonstrate 
functional loss which would enable the Board to assign 
additional disability under 38 C.F.R. §§ 4.40 and 4.45 at any 
time.



Extraschedular consideration

Ordinarily, the VA Schedule will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).  

According to the regulation, an extraschedular disability 
rating is warranted based upon a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization that would 
render impractical the application of the regular schedular 
standards.  See 38 C.F.R. § 3.321(b)(1) (2008).  An 
exceptional case is said to include such factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impracticable the application of 
the regular schedular standards.  See Fanning v. Brown, 4 
Vet. App. 225, 229 (1993).

Under Floyd v. Brown, 9 Vet. App. 88, 95 (1996), the Board 
cannot make a determination as to an extraschedular 
evaluation in the first instance.  See also VAOPGCPREC 6-96.  
The RO explicitly considered the Veteran's claim under C.F.R. 
§ 3.321(b)(1) in the December 2001 SSOC.  Accordingly, the 
Board will address the possibility of the assignment of an 
extraschedular rating for the increased disability rating at 
issue.

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-
step inquiry for determining whether a veteran is entitled to 
an extraschedular rating.  First, the Board must first 
determine whether the evidence presents such an exceptional 
disability picture that the available schedular evaluations 
for that service-connected disability are inadequate.  
Second, if the schedular evaluation does not contemplate the 
claimant's level of disability and symptomatology and is 
found inadequate, the Board must determine whether the 
claimant's disability picture exhibits other related factors 
such as those provided by the regulation as "governing 
norms."  Third, if the rating schedule is inadequate to 
evaluate a veteran's disability picture and that picture has 
attendant thereto related factors such as marked interference 
with employment or frequent periods of hospitalization, then 
the case must be referred to the Under Secretary for Benefits 
or the Director of the Compensation and Pension Service to 
determine whether, to accord justice, the veteran's 
disability picture requires the assignment of an 
extraschedular rating.

With respect to the first prong of Thun, the evidence in this 
case does not show such an exceptional disability picture 
that the available schedular evaluation for the service-
connected lumbar spine disability is inadequate.  A 
comparison between the level of severity and symptomatology 
of the Veteran's lumbar spine disability with the established 
criteria found in the rating schedule for spinal disabilities 
shows that the rating criteria reasonably describes the 
Veteran's disability level and symptomatology; as discussed 
above, the rating criteria considers impairment based on 
limitation of motion.

The Board further observes that, even if the available 
schedular evaluation for the disability is inadequate (which 
it manifestly is not), the veteran does not exhibit other 
related factors such as those provided by the regulation as 
"governing norms."  The record does not show that the 
Veteran has required frequent hospitalizations for his lumbar 
spine disability.  Indeed, it does not appear from the record 
that he has been hospitalized at all for that disability.  

Additionally, there is not shown to be evidence of marked 
interference with employment due to the disability.  The 
Veteran is currently working full time as a nurse.  Although 
the Veteran reports that he occasionally needs help from his 
colleagues to lift, turn, or position patients (see report of 
the March 2003 VA examination, page 1), there is nothing in 
the record to indicate that this service-connected disability 
on appeal would cause impairment with employment over and 
above that which is contemplated in the assigned schedular 
ratings.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) 
[noting that the disability rating itself is recognition that 
industrial capabilities are impaired].  Additionally, there 
is no evidence in the medical records of an exceptional or 
unusual clinical picture.

The Board therefore has determined that referral of this case 
for extra-schedular consideration pursuant to 38 C.F.R. 
3.321(b)(1) is not warranted.

Conclusion

In summary, for reasons and bases expressed above, it is the 
Board's decision that a preponderance of the evidence is 
against the Veteran's claim for a disability rating in excess 
of 40 percent for the service-connected lumbar spine 
disability.  The benefit sought on appeal is accordingly 
denied.


ORDER

Entitlement to an increased disability rating for the 
service-connected lumbar spine disability is denied.



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


